Citation Nr: 1431649	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Joseph E. Winston, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This decision increased the disability rating assigned for the Veteran's service-connected bilateral hearing loss from 40 to 50 percent.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appeared and testified at a March 2014 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's electronic claims file. 

In consideration of the Veteran's instant claim, the Board has not only reviewed the physical claims file but also the file on the Virtual VA system and the Virtual Benefits Management System (VBMS) to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his bilateral hearing loss. 

His most recent VA audiological examination was performed in May 2013.  Review of the examination report shows that the examiner commented that puretone responses were not valid for rating purposes due to inconsistent speech-to-tone crosscheck.  Essentially, it was noted that all pure tone thresholds could not test ("CNT").  The examiner added that the use of speech discrimination scores was not appropriate due to language difficulties, cognitive problems, etc.  Adequate audio clinically findings are included in the report of a March 2010 VA examination report.  

A private ear, nose, throat (ENT) record, dated in May 2013, shows that the Veteran was seen for worsening hearing subjectively.  Recent audiogram findings were noted to show fairly similar thresholds, but discrimination scores had significantly worsened.  

During his March 2014 hearing, the Veteran specifically contended a worsening in his hearing.  He added he had difficulty in the administration of his most recent VA examination.  He added that he was increasingly unable to hear and understand people -- even with use of his hearing aids.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board further notes the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the new VA examination should also include a discussion compliant with Martinak.

Finally, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating the increased rating claim the RO/AMC must consider the Hart decision.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his bilateral hearing loss disability.  The examiner should address the effect of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.  

2.  Following completion of all indicated development, the RO/AMC should review and readjudicate the claim in which the Veteran is seeking a disability rating in excess of 50 percent for his service-connected bilateral hearing loss.  If the benefit sought on appeal is not fully granted, the RO/AMC shall issue a Supplemental Statement of the Case (SSOC) and afford the Veteran and his attorney an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



